ROBERTS, Justice,
dissenting.
In a most unprecedented and exceptional fashion, the majority grants petitioner, an employee of the Philadelphia Traffic Court, by misuse of the extraordinary writ of prohibition, the right to continue as a political ward committeeman, to run for reelection to the ward committee in the May, 1978, primary, and to participate in the reorganization of the ward committee following the election. The special privilege extended to petitioners here and In re Novalski, 478 Pa. 243, 386 A.2d 530 filed this date, is exclusive, given neither to any other employees of the state judicial system nor to any employees of the city of Philadelphia. In re Prohibition of Political Activities, 473 Pa. 554, 375 A.2d 1257 (1977); Philadelphia Home Rule Charter § 10 -107(4), (5) & (6); Commonwealth ex rel. Specter v. Moak, 452 Pa. 482, 307 A.2d 884 (1973). The majority’s action destroys the effect of *239regulations issued by respondents, the Court Administrator of Pennsylvania, acting by authority of this Court, and the President Judge of the Traffic Court of Philadelphia. These regulations are designed to prohibit partisan politics in the judicial system; the majority’s action cannot but encourage this recognized evil.
As recently as last June, this Court unanimously stated: “The vice of mixing political and judicial activity is too obvious to require elaboration here. Only by a steadfast separation of partisan political activity from the judicial function can the confidence of the public in courts and judges be merited and maintained.”
In re Prohibition of Political Activities, 473 Pa. at 560, 375 A.2d at 1259 60.
Today the majority abruptly and regrettably departs from all that this Court, or any other court, has said or held on the critical issue of prohibiting political activity in the judicial process. The regulations issued by the Court Administrator and the President Judge required Traffic Court employees to cease political activities. Thirty-eight did so and had their names removed from the May, 1978, primary ballot. Despite the unanimous decision of In re Prohibition of Political Activities, • supra, and despite the clarity of the directives of respondents which erect an unbreachable barrier between political activities and the judicial system, the majority grants petitioner the right to continue his political ward activities during his court employment. In In re Prohibition of Political Activities, supra, 473 Pa. at 561, 375 A.2d at 1260, this Court unanimously said that it “does not . sanction ... [a court employee’s] running for reelection . . . while retaining his court employment.” In that case, the court employee was on the ballot as a bipartisan candidate virtually assured of reelection. Because the Court there properly refused to permit even a bid for reelection in which partisan politics would play no role, the Court most assuredly should refuse the writ of prohibition here, instead of directing, as the majority does, that petitioner may run for ward committee of a political party.
*240Equally disturbing and totally unprecedented is the majority’s misuse of the writ of prohibition here. “The writ of prohibition, is one which, like all other prerogative writs, is to be used only with great caution and forbearance and as an extraordinary remedy in cases of extreme necessity . .” Carpentertown Coal and Coke Co. v. Laird, 360 Pa. 94, 102, 61 A.2d 426, 430 (1948). It should be used only to vindicate clear legal rights. See In re Reyes, 476 Pa. 59, 381 A.2d 865 (1977). Petitioner admitted at oral argument that he had no constitutional or legal right to run for political office without resigning from the Traffic Court staff. He argued only that the March, 1978, directive of the President Judge of the Traffic Court unfairly surprised him because of its timing. Petitioner could not have been surprised by this directive unless he deliberately closed his eyes to events staring him in the face. The court administrator issued regulations forbidding court employees from engaging in political activity as early as March, 1976. In re Prohibition of Political Activities, supra, 473 Pa. at 558 n.2, 375 A.2d at 1258 n.2. Now, two years later, and after our unequivocal and unanimous decision in In re Prohibition, expressly repudiating the claim petitioner advances, he cannot be heard to say that he could not know what was a matter of common knowledge to all others in his situation.
The majority’s decision has the effect of permitting intrusion into ward party politics and depriving voters of the opportunity to select a committeeman by casting their ballots. Paradoxically, without explanation, the majority orders petitioner to run for office, yet denies him the opportunity to retain his office if elected. The effect of this apparently self-contradictory order is to allow the ward party leadership, rather than the voters, to fill petitioner’s seat once he vacates it as ordered, for vacant seats are filled by party appointment. Requiring petitioner to remove his name from the ballot or resign from the Traffic Court as the regulations require would permit the office for which he is running to be filled by popular vote and avoid the unseemly situation in which, by misuse of the writ of prohibition, a court order directly affects a strictly political contest.
*241In sum, the misuse of the writ of prohibition here and in In re Novalski, supra, merely creates for three individuals an exception to the general statewide rule that court employees must remove themselves from partisan politics. This general rule was unanimously upheld last June in In re Prohibition of Political Activities, supra. Petitioner’s request for relief, as in In re Novalski, supra, should therefore be denied in its entirety. The majority’s failure to deny it compels strong dissent.